Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application filed on September 09, 2020. Claims 1-23 are currently pending in the application.

Drawings
The drawings filed on 09/09/2020 are acknowledged and are acceptable.

Claim Objections	
Claims 8 and 21 are objected to because of the following informalities:  
Claim 8, line 2, “a main processor is configured to…” is presumed to recite “a main processor configured to…”.
Claim 21, line 5, “ACK signals” is presumed to recite “acknowledgment (ACK) signals”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-5, 7-9, 11, 13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (U.S Publication No. 2018/0120279; hereinafter “Yi”) in view of Norair et al. (U.S Publication No. 2011/0074552; hereinafter “Norair”).

As per claim 1, Yi discloses a bridge device (fig. 2: apparatus/sensor node 200) operable in an air-quality control system (fig. 1: Modular Sensor System (MSS) 100), the bridge sensors 102, 104, 106; wireless sensor network (WSN) modules 120, 122, 124, 128; fig. 2: sensor modules 204) (para. [0029]-[0030] & [0032]), the bridge device comprising: 
a radio circuit (fig. 1: wireless communication management module 130; fig. 2: WSN antennas 206) configured to wirelessly communicate with the plurality of sensor devices over a wireless medium using an air-quality communication protocol (para. [0030], [0032] & [0051]: “the wireless communication management module is configured at least to select among the plurality of wireless communication modules to optimize one or more of: network connectivity, cost efficiency, and power utilization efficiency”);
a transceiver configured to communicate with a remote server (e.g. abstract, para. [0043]: transmitting the processed and stored air quality data to backend server);
a processing circuitry (fig. 1: microcontroller 108; fig. 3: main control unit 302) (para. [0022] & [0029]: the apparatus 200 includes a microcontroller);
a memory (fig. 1: the apparatus 200 includes a data logging module 132 comprising a non-volatile memory card 146; also see fig. 13: memory 1322), the memory containing instructions that, when executed by the processing circuitry (para. [0030] & [0043]), configure the bridge device to: 
periodically discover the plurality of sensor devices connected to the bridge device (para. [0022]-[0024] & [0040]);
query each of the discovered senor devices to read at least one senor reading provided by each sensor device, wherein the at least one senor reading is of at least an 
receive the sensor readings from the plurality of sensor devices 
send the data transmitting the processed and stored air quality data to backend server)).
Yi does explicitly disclose encapsulate the sensor readings from the plurality of sensor devices into a data frame; and send the data frame to the remote server.
However, in the same field of communications in low-power wireless applications, Norair discloses a device (figs. 1-2: reader 120) configured to encapsulate the sensor readings from a plurality of sensor devices (fig. 1: devices 110) into a data frame (e.g. para. [0173] & [0203]: “Data packets with multiple numbers of data frames 1510 ( data frames 1510-1 through 1510-N being shown in FIG. 15) can utilize any protocol encapsulation. For example, a sensor standard such as ISO 21451-7 can be utilized as an encapsulated protocol. Having a large number of data frames 1510 in data packet 1500 can be useful for large data transfers, such as for transmitting sensor logs, reading or writing batch UDB elements quickly, or for firmware updates, for example”); and send the data frame to a remote server (fig. 2; para. [0076]-[0077]: “As shown in FIG. 2, reader 120 can utilize a processor 214, which may be a microcontroller, coupled to a transceiver 216. Transceiver 216 receives digital data from processor 214, modulates and encodes the digital data according to the modulation and encoding schemes, and transmits that data through antenna 218”; “External interface 212 can be coupled to another device in order to download data stored in memory 210, provide data that is to be uploaded to one or more of devices 110, update programming of processor 214, or otherwise reconfigure reader 120”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Yi the known technique of encapsulating the sensor readings from a plurality of sensor devices into a data frame, and sending the data frame to a remote server, as taught by Norair, as this would have allowed large data transfers, such as for transmitting sensor logs, reading, for example (Norair, para. [0173]).

As per claim 2, claim 1 is incorporated and Yi in view of Norair discloses: wherein the bridge device is further configured to: asynchronously command the plurality of sensor devices (Yi, e.g. para. [0030] & [0036]-[0037]; also see Norair, para. [0108]).

As per claim 3, claim 1 is incorporated and Yi in view of Norair discloses: wherein the bridge device is further configured to: asynchronously command the plurality of sensor devices in response to instructions received from the remote server (Yi, e.g. para. [0030] & [0036]-[0037]; also see Norair, para. [0108]).

As per claim 4, claim 1 is incorporated and Yi does not explicitly disclose: wherein the bridge device is further configured to:
periodically send wake-up signals to each of the plurality of sensor devices, wherein the wake-up signal includes at least a packet number, wherein the wake-up signals are sent during a first time period;
receive, during a second time period, from sensor devices, acknowledgment (ACK) signals during a second time period, wherein each sensor device is configured to send a ACK signal in reference to a synchronized time slot and the packet number;
query, during a third time period, each sensor device sending a woke-up signal to gather its respective at least one sensor reading; and
send, during a fourth time period, sleep signals to the plurality of sensor devices.
However, Norair discloses: wherein the bridge device is further configured to: periodically send wake-up signals to each of the plurality of sensor devices, wherein the wake-up signal includes at least a packet number, wherein the wake-up signals are sent during a first time period; receive, during a second time period, from sensor devices, acknowledgment (ACK) signals during a second time period, wherein each sensor device is configured to send a ACK signal in reference to a synchronized time slot and the packet number; query, during a third time period, each sensor device sending a woke-up signal to gather its respective at least one sensor reading; and send, during a fourth time period, sleep signals to the plurality of sensor devices (Norair, e.g. see figs. 9, 19-20; para. [0014], [0108]-[0110], [0125]-[0130], [0134]-[0136] & [0190]-[0193]: discloses a device transmits and receives packets that include frames to one or more other devices according to time slot information in the wake-up frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Yi the known technique of periodically sending wake-up signals to each of the plurality of sensor devices, wherein the wake-up signal includes at least a packet number, wherein the wake-up signals are sent during a first time period; receiving, during a second time period, from sensor devices, acknowledgment (ACK) signals during a second time period, wherein each sensor device is configured to send a ACK signal in reference to a synchronized time slot and the packet number; querying, during a third time period, each sensor device sending a woke-up signal to gather its respective at least one sensor reading; and sending, during a fourth time period, sleep signals to the plurality of sensor devices, as taught by Norair, as this would have allowed preserving the power in a low-power/sensor device while providing for monitor of a high number of such devices (Norair, para. [0008]).

As per claim 5, claim 1 is incorporated and Yi in view of Norair discloses:  wherein the wireless medium includes at least the industrial, scientific and medical (ISM) frequency bands (Yi, e.g. para. [0030]; also see Norair, para. [0074] & [0090]: ISM Region 1 band).

As per claim 7, claim 1 is incorporated and Yi in view of Norair discloses:  wherein the memory (Yi, fig. 1: the apparatus 200 includes a data logging module 132 comprising a non-volatile memory card 146; fig. 13: memory 1322) includes a secured code repository including instructions for activating the bridge device, activating collection of sensor readings, and activating collection of the data from the bridge device (Yi, para. [0030] & [0043]).

As per claim 8, claim 1 is incorporated and Yi in view of Norair discloses: wherein the processing circuitry further includes: a main processor is configured to control the operation of the bridge device; a co-processor configured to process instructions received from at least the remote server; and a microcontroller configured to configure code update of the bridge device and the plurality of sensor devices over the air (Yi, e.g. figs. 1, 13; para. [0029]-[0030] & [0043]-[0044]: microcontroller (MCU) 108, one or more processor(s) 1320).

As per claim 9, claim 1 is incorporated and Yi in view of Norair discloses: wherein the bridge device is configured with a unique serial number providing a persistent encoding of attributes of the bridge device (Yi, para. [0036]-[0037]: unique Command_ID; also see Norair, e.g. para. [0195] & [0213]).

As per claim 11, claim 1 is incorporated and Yi in view of Norair discloses:  wherein each of the plurality of sensors includes at least one of: at least one gas detector, at least one measurement sensor, and at least one building system actuator (Yi, e.g. para. [0032] & [0040]).

As per claim 13, claim 1 is incorporated and Yi in view of Norair discloses: wherein the at least one sensor readings include any one of: instantaneous sensor readings and past stored sensor readings (Yi, e.g. para. [0022] & [0041]-[0042]).

As per claim 15, claim 1 is incorporated and Yi in view of Norair discloses: wherein the air-quality communication protocol allows for maximization of a distance between the bridge device and the plurality of sensor devices, while minimizing power consumption by each of the plurality of sensor devices (Yi, e.g. para. [0051]: “the wireless communication management module is configured at least to select among the plurality of wireless communication modules to optimize one or more of: network connectivity, cost efficiency, and power utilization efficiency”; it would be obvious for the wireless communication management module to select the wireless communication protocol configured to provide for maximization of a distance between a bridge device and a sensor device, minimization of power usage, and the like. Thus, the difference would have been minor and obvious).

As per claim 16, claim 1 is incorporated and Yi in view of Norair discloses: wherein the remote server is deployed in a cloud computing platform and the bridge device is deployed on-premises (Yi, e.g. figs. 9-12; para. [0042]: shows the sensor node 200 deployed in Mong Kok station and the data being uploaded to the server; it would be obvious for the remote server to include cloud-processing system. Thus, the difference would have been minor and obvious).

As per claim 17, claim 1 is incorporated and Yi in view of Norair discloses: wherein the remote server and the bridge device are deployed on-premises (Yi, e.g. figs. 9-12; para. [0042]: shows the sensor node 200 deployed in Mong Kok station and the data being uploaded to the server; it would be obvious for the remote server to be a local system and implemented in the same physical location as the sensor node/bridge device. Thus, the difference would have been minor and obvious).

As per claim 18, claim 1 is incorporated and Yi in view of Norair discloses: where the data frame is encrypted using one of a plurality of encryption keys stored in the memory (Norair, e.g. para. [0153], [0157] & [0207]: “Frame ID 1208, or frame type, can be an NRZ word for identifying the nature of frame data 1210 (encoding, encryption, and frame content). Frame data 1210 (referred to as the “frame”) is encoded data, which may utilize an embedded protocol and may further utilize encapsulated protocols for the transmission of data”).

As per claim 19, claim 1 is incorporated and Yi in view of Norair discloses: wherein the bridge device includes at least one measurement sensor (Yi, e.g. para. [0040]: “For example, an Alphasense B4 series electrochemical CO sensor 702 and its supporting circuit or individual sensor board (ISB) 704 may be selected because they can measure CO with ppb-level resolution and mW-level power consumption”).

Claims 20-23 are claiming a method for operating a bridge device with corresponding features of apparatus claims 1, 4, and 18. Therefore, claims 20-23 are rejected for the same reasons set forth in claims 1, 4, and 18 above for having similar limitations and being similar in scope.

Claims 6, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Norair, and further in view of Gillette II (U.S Publication No. 2013/0298642; hereinafter “Gillette”).

As per claim 6, claim 1 is incorporated and Yi in view of Norair does not explicitly disclose: wherein the bridge device is further configured to communicate with a command and control server, wherein the command and control server controls the bridge device and interfaces with the remote server.
However, in the same field of systems and methods for remote air monitoring, Gillette discloses: wherein the bridge device (fig. 1: coordinator 120) is further configured to communicate with a command and control server (fig. 1: gateway 130), wherein the command and control server (130) controls the bridge device (120) and interfaces with the remote server (fig. 1: central server 150) (para. [0072] & [0098]-[0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Yi in view of Norair the known technique of configuring the bridge device to communicate with a command and control server, wherein the command and control server controls the bridge device and interfaces with the remote server, as taught by Gillette, as this would have allowed maximizing the efficiency of the overall power consumption of the system (Gillette, para. [0098]) and further provide a technician with local access to data in case of a hardware or communication failure related to server (Gillette, para. [0099]).

As per claim 10, claim 1 is incorporated and Yi in view of Norair does not explicitly disclose: wherein the communication between the remote server is performed by implementing any one of: an RS-based protocol and an Ethernet based protocol.
However, in the same field of systems and methods for remote air monitoring, Gillette discloses: wherein the communication between the remote server is performed by implementing any one of: an RS-based protocol and an Ethernet based protocol (para. [0195]: RS-232 serial connections, Ethernet connections, optical fiber connections, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Yi in view of Norair the known RS-based protocol and an Ethernet based protocol to perform the communication between the remote server, as taught by Gillette, as this would have allowed the communications with a wide variety of devices (Gillette, para. [0195]).

As per claim 12, claim 1 is incorporated and Yi in view of Norair does not explicitly disclose: wherein the bridge device further comprises a touch screen display configured to display settings of the bridge devices and collected sensor readings.
However, in the same field of systems and methods for remote air monitoring, Gillette discloses: wherein the bridge device further comprises a touch screen display configured to display settings of the bridge devices and collected sensor readings (para. [0112]-[0113]: “The user interface may include any number of input devices such as a keyboard, mouse, touch pad, touch screen, alphanumeric keypad, voice recognition system, or other input device to allow a user to provide instructions and information to other components in a system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Yi in view of Norair the known touch screen display configured to display settings of the bridge devices and collected sensor readings, as taught by Gillette, as this would have allowed utilizing a suitable output device, such as a touch screen display, for providing information to one or more users (Gillette, para. [0112]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Norair, and further in view of Martin (U.S Publication No. 2013/0174646).

As per claim 14, claim 2 is incorporated and Yi in view of Norair does not explicitly disclose: wherein a command includes a self-calibration of a sensor device.
However, in the same field of air quality monitoring, Martin discloses: wherein a command includes a self-calibration of a sensor device (e.g. para. [0091]-[0092]: “Additionally and/or alternatively, because sensor accuracy drifts over time, a self calibration feature is provided wherein, once sensors have been deployed in the field, these sensors can be calibrated or recalibrated through communication with server 108, for example”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Yi in view of Norair the known technique of sending a command including a self-calibration of a sensor device, as taught by Martin, as this would have allowed calibrating or recalibrating the sensor device through communication with the bridge device/server (Martin, para. [0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
For example, Moss et al. (US Publication No. 2015/0285755) discloses encapsulating a basic data packet (para. [0026]); Liu (US Publication No. 2015/0195780) discloses a sensor node sending a data frame to a network node according to time slot information in the wake-up frame (fig. 13; para. [0111]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov